861 N.E.2d 702 (2007)
In the Matter of Steven L. WHITEHEAD.
No. 26S00-0610-DI-367.
Supreme Court of Indiana.
February 20, 2007.

ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Indiana Admission and Discipline Rule 23, section 11(c), the Indiana Supreme Court Disciplinary Commission ("Commission") and Respondent, Steven L. Whitehead, have submitted for approval a "Statement of Circumstances and Conditional Agreement for Discipline" stipulating agreed facts and proposed discipline as summarized below:
Facts: On September 3, 2004, a client hired Respondent to represent him in a dissolution of marriage case. That day, the client signed an employment contract that required him to pay Respondent a $1,000 non-refundable minimum fee, which the client paid. On October 21, 2004, the client notified Respondent that he was terminating Respondent's legal services and requested a refund of unearned fees. On October 25, Respondent notified the client that there would be no refund. On October 28, the client sent a second letter, requesting his file, Respondent's withdrawal from the case, and an itemization of services rendered. Respondent forwarded the file and a motion to withdraw his appearance, but he tendered no refund.
On December 4, 2004, the client sent a third letter to Respondent demanding an itemization. On January 9, 2005, the client filed a grievance against Respondent with the Commission, and finally, on April 14, 2005, Respondent provided an itemization and a refund of $92.50. The Commission does not challenge Respondent's itemization or the refund amount.
The parties agree to the following mitigating facts: (1) Respondent has no prior disciplinary history; and (2) Respondent cooperated with the Commission in its investigation.
Violations: The parties agree that Respondent violated the following Professional Conduct Rules: Rule 1.5(a), which prohibits making an agreement for, charging, or collecting an unreasonable fee; and Rule 1.16(d), which requires an attorney to refund promptly unearned fees upon termination of legal representation.
Discipline: The parties agree Respondent should receive a public reprimand.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline of a public reprimand for Respondent's professional misconduct.
The costs of this proceeding are assessed against Respondent. With the acceptance of this agreement, the hearing officer appointed in this case is discharged.
The Clerk of this Court is directed to forward a copy of this Order to the hearing officer, to the parties, and to all other entities entitled to notice under Admission and Discipline Rule 23, section 3(d).
All Justices concur.